EXHIBIT 99.1 ROSETTA RESOURCES INC. ANNOUNCES THIRD QUARTER 2 HOUSTON, TEXAS, November 6, 2009 / GLOBENEWSWIRE / Rosetta Resources Inc. (NASDAQ: ROSE) (“Rosetta” or the “Company”) today announced financial and operating results for the third quarter of 2009 and an update on planned fourth quarter activities. Randy Limbacher, Rosetta’s President and CEO, commented, “In the third quarter, Rosetta made significant progress in building a company capable of delivering and sustaining long term profitable growth in production and reserves. We are encouraged by the early results in our Eagle Ford and Bakken programs and we continue to advance our inventory efforts in our core area assets. We believe our recent results position us for the breakout performance we are seeking as part of our shift to a resource player.” FINANCIAL REVIEW For the third quarter ended September 30, 2009, Rosetta reported net income of $5.7 million, or $0.11 per diluted share, an increase of $105.1 million from net income of ($99.4) million, or ($1.96) per diluted share, for the same period in 2008. Production for the third quarter of 2009 averaged 120.7 MMcfe/d. Daily production was down 14% overall versus the third quarter of 2008, driven mostly by decline in the Company’s non-core assets in the Gulf of Mexico and Texas State Waters.Revenues for the third quarter of 2009 were $64.5 million compared to $130.0 million for the same period in 2008.The decrease in revenues was primarily attributable to lower realized gas prices, including hedging, of $5.61 per Mcf versus $9.47 per Mcf for the same period in 2008. Total revenue in this year’s third quarter includes a benefit of $22.9 million due to the effect of natural gas hedging. Total lease operating expense ("LOE"), which includes direct LOE, workovers, ad valorem taxes and insurance, was $13.3 million or $1.20 per Mcfe during the third quarter. Direct LOE was $10.0 million or $0.90 per Mcfe, workover costs were ($0.2) million or ($0.01) per Mcfe, ad valorem taxes were $3.0 million or $0.27 per Mcfe, and insurance was $0.5 million or $0.04 per Mcfe.Production taxes were $1.1 million or $0.10 per Mcfe and treating and transportation and marketing charges were $1.8 million or $0.16 per Mcfe. Depreciation, depletion and amortization (“DD&A”) was $23.0 million based on a DD&A rate of $2.07 per Mcfe. General and administrative (“G&A”) costs were $10.4 million or $0.94 per Mcfe for the third quarter, including $2.0 million in non-cash stock compensation expense. Excluding stock compensation expense, general and administrative costs were $0.76 per Mcfe. This quarter’s G&A included approximately $0.2 million related to the insourcing of our gas marketing function, which was previously handled by Calpine. Going forward, this additional G&A expense is expected to be more than offset by lower marketing expense. For the nine months ended September 30, 2009, Rosetta reported a net loss of $228.4 million, or a $4.48 loss per diluted share, a decrease of $195.8 million from a net loss of $32.6 million, or a $0.64 loss per diluted share, for the same period in 2008.These results include a first quarter non-cash charge of $238.1 million, net of tax, for impairment of oil and gas properties. Production and revenues for the nine months ended September 30, 2009 were 142.1 MMcfe/d and $217.5 million, respectively, compared to 148.8 MMcfe/d and $412.8 million in 2008.Average realized gas prices in 2009, including hedging, decreased to $5.46 per Mcf from $9.51 per Mcf in 2008.Total revenue for the first nine months of 2009 included a benefit of $60.1 million due to the effect of natural gas hedging. For the nine months ended September 30, 2009, LOE was $47.9 million or $1.24 per Mcfe.Direct LOE was $32.3 million or $0.83 per Mcfe, workover costs were $3.1 million or $0.08 per Mcfe, ad valorem taxes were $11.4 million or $0.29 per Mcfe, and insurance was $1.1 million or $0.03 per Mcfe.Production taxes were $4.2 million or $0.11 per Mcfe and treating and transportation and marketing charges were $5.2 million or $0.13 per Mcfe. General and administrative costs were $32.4 million for the nine months ended September 30, 2009 including $4.7 million in non-cash stock compensation expense. OPERATIONS REVIEW During the third quarter, the Company drilled nine gross and nine net wells with a net success rate of 78%. The majority of this drilling activity took place in South Texas as the company increased capital activity when compared to the second quarter of 2009. Rosetta’s average production volumes decreased 14% compared to last year’s third quarter due to the impact of significantly reduced capital program activity earlier in the year as well as continued production decline in the company’s non-core assets in the Gulf of Mexico and Texas State Waters. In South Texas, Rosetta drilled eight gross wells in the third quarter, six being productive, for a 75% success rate. Net production from South Texas was 46 MMcfe/d for the quarter, down 9 MMcfe/d compared to the third quarter of 2008, reflecting lower 2009 drilling levels. In the Rockies, net production was 17 MMcfe/d for the third quarter, up 5 MMcfe/d from the third quarter of 2008, driven by Pinedale acquisition volumes and field optimization in the DJ Basin. The Company is currently evaluating options to initiate drilling activity on its significant DJ Basin inventory, but has no plans to drill in this asset area during the remainder of 2009. In the Sacramento Basin, average net production was 41 MMcfe/d for the quarter, up 1 MMcfe/d compared to the third quarter of 2008.Despite drilling no new wells in 2009, the Company’s successful bypassed pay recompletion program, as well as facility optimization projects, has offset field decline and modestly increased production.
